 


109 HR 2571 IH: Reduced Asthma Through Air Quality Improvement Act
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2571 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require the establishment of programs by the Administrator of the Environmental Protection Agency, the Director of the National Institute for Occupational Safety and Health, and the Secretary of Health and Human Services to improve indoor air quality in schools and other buildings. 
 
 
1.Short titleThis Act may be cited as the Reduced Asthma Through Air Quality Improvement Act. 
2.FindingsThe Congress finds that in a 2000 report entitled Clearing the Air: Asthma and Indoor Air Exposures, the Institute of Medicine determined that— 
(1)in 1996, asthma accounted for the hospitalization of 474,000 people in the United States, including 195,000 children; 
(2)during the mid-1980s, medical costs directly associated with asthma constituted about 1 percent of all health care costs in the United States; and 
(3)there is significant evidence of the link between the development of asthma and the presence of indoor contaminants, such as dust mites, tobacco smoke, nitrogen oxide, and debris from cockroaches. 
3.Program for providing information to schools on improving indoor air quality 
(a)EstablishmentSubject to subsection (b), the Administrator of the Environmental Protection Agency (in this section referred to as the Administrator) shall seek to enter into an agreement with nongovernmental organizations to establish a permanent program to provide information to school administrators on methods of improving indoor air quality. 
(b)Existing programsThe Administrator may satisfy the requirement of subsection (a) by publishing in the Federal Register notice that an existing program or combination of programs fulfills the purpose of the program described in that subsection. 
4.Building Health Assessment Program 
(a)AuthorityThe Director of the National Institute for Occupational Safety and Health (in this section referred to as the Director) shall implement a Building Health Assessment Program to provide building assessments to employers and employees on measures to reduce significant indoor air health risks. 
(b)Selection of buildings for assessment 
(1)Request for assessmentThe Director may initiate an assessment of a building under this section only after receipt of a request for such assessment from an employer, an employee, or an authorized representative of an employee, of an entity located in the building. 
(2)SelectionIn selecting a building for assessment pursuant to a request under paragraph (1), the Director shall consider the following: 
(A)The seriousness and extent of significant indoor air health risks. 
(B)The potential for the assessment to expand knowledge of building assessment methods and response measures. 
(c)Onsite assessmentsPursuant to a request under paragraph (1), the Director may conduct an onsite assessment of a building, including a Federal, State, or municipal building. 
(d)Assessment elementsAn assessment under this section shall include, at a minimum, identification of the following: 
(1)Probable significant indoor air health risks. 
(2)Probable sources and health effects of identified significant indoor air health risks. 
(3)Measures for eliminating, controlling, or reducing any such significant indoor air health risks. 
(e)ReportsAs promptly as possible, the Director shall— 
(1)prepare a report on any assessment of a building conducted under this section; 
(2)provide the report to the employer or employee who requested the assessment; and 
(3)make the report publicly available. 
5.Grants for improving indoor air qualityThe Secretary of Health and Human Services shall establish a grant program to— 
(1)assist schools to implement the indoor air quality improvements recommended by the Administrator of the Environmental Protection Agency under the program established under section 3; and 
(2)assist employers to implement the recommendations of building assessments conducted by the Director of the National Institute for Occupational Safety and Health under section 4. 
 
